Denied and Opinion Filed December 11, 2018




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01477-CV

                                IN RE ANA RODRIGUEZ, Relator

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-00627

                               MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Schenck
                                    Opinion by Justice Francis
        In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate two discovery orders. To be entitled to mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record

before us, we conclude relator has not shown she is entitled to the relief requested. Accordingly,

we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny

the petition if the court determines relator is not entitled to the relief sought).




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

181477F.P05